Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Imirestat or the compound of claim 6, and election of lowering PCSK9 levels in the reply filed on 12/13/21 is acknowledged.  Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/13/21.
Claims 1-20 are currently pending in the application.  However, due to a restriction requirement, claims 12-20 are withdrawn from further consideration and claims 1-11 are being examined on the merits herein.
Thus, the requirement is deemed proper and is therefore made final.

Priority

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. It is noted that while a certified copy has been received, the earliest provisional application that provides adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application is provisional application No. 62,562,784.  Thus, the priority date of the instant invention is September 25, 2017.  
							IDS

	The information disclosure statements (IDS) submitted on 06/17/20 and 07/04/21 are acknowledged and have been entered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.


Claim Rejections - 35 USC § 112
Notice of AIA  Status
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description
of the invention, and of the manner and process of making and using it, in such
full, clear, concise, and exact terms as to enable any person skilled in the art to
which it pertains, or with which it is most nearly connected, to make and use the
same, and shall set forth the best mode contemplated by the inventor or joint
inventor of carrying out the invention.


Claims 1-5 and 7-11 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for lowering PCSK9 levels by administering Imirestat or the compound of claim 6, does not reasonably provide enablement for lowering PCSK9 levels by administering any and all ADH inhibitors, any and all AKR or AKR1A1 inhibitors, and any and all SNO-CoaR inhibitors in an effective amount. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.


[In re Sichert, 196 USPQ 209 (CCPA 1977)]

To be enabling, the specification of the patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993). Explaining what is meant by “undue experimentation,” the Federal Circuit has stated:

The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).1.

The factors that may be considered in determining whether a disclosure would 
require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a 

1) the quantity of experimentation necessary,
2) the amount of direction or guidance provided,
3) the presence or absence of working examples,
4) the nature of the invention,
5) the state of the prior art,
6) the relative skill of those in the art,
7) the predictability of the art, and
8) the breadth of the claims.


These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re
Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:



1 As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is “undue”, not “experimentation”.

The nature of the invention, state and predictability of the art, and relative skill level
The invention relates to a method of lowering serum cholesterol and/or PCSK9 levels in a subject in need thereof, the method comprising: administering to the subject an ADH inhibitor, AKR inhibitor, and/or SNO-CoAR inhibitor at an amount effective to reduce serum cholesterol and/or PCSK9 levels as delineated in claim. The relative skill of those in the art is high, that of an MD or PHD. That factor is outweighed, however, by the unpredictable nature of the art. As illustrative of the state of the art, the examiner cites the fact that while applicant demonstrated that administration of Imirestat in C57BL6J mice led to reduced PCSK9 serum levels, nowhere in the specification did applicant demonstrate said reduction of serum PCSK9 levels by administering other structurally divergent AKR inhibitors, SNO-CoA inhibitors and ADH inhibitors.  Moreover, the examiner contends that applicant’s dependent claim 7 recites the use of Imirestat analogues that possess functional attachment groups ranging from heteroaryl rings or heterocycle rings containing 5-14 ring atoms or silyl groups that can all confer contrasting chemical reactivity from Imirestat, the parental compound. Since applicant has yet to demonstrate reduction of PCSK9 with various ADH, AKR, and SNO-CoAR inhibitors and given that various AKR1A1 inhibitors, other than Imirestat, are expected to possess contrasting chemical and physical reactivity, the examiner maintains that absent showing from applicant demonstrating reduction of serum PCSK9 levels with a variety of ADH, AKR, and SNO-CoAR inhibitors applicant is not enabled for reducing PCSK9 levels with 

2.  The breadth of the claims
The claims are thus very broad insofar as they recite the “reduction of PCSK9 levels with every single ADH, AKR, and SNO-CoAR inhibitor in existence”. While such “reduction” was shown to be theoretically possible with the AKR1A1 inhibitor, Imirestat, as a practical matter it is nearly impossible to achieve said reduction with every single ADH, AKR, and SNO-CoAR inhibitor given their contrasting etiology and pathophysiology.

3.  The amount of direction or guidance provided and the presence or absence of working examples
The specification provides no direction or guidance for the use of Imirestat analogues, for example, let alone every single ADH, SNO-CoAR inhibitor and subtypes such as AKR1A1 inhibitors in the reduction of serum PCSK9 levels. No reasonably specific guidance is provided concerning useful therapeutic protocols for said reduction, other than the use of Imirestat to reduce PCSK9 serum levels. The latter is corroborated by the working examples in the specification on pgs. 61-63 and figures 8 and 12.

4.  The quantity of experimentation necessary
Because of the known unpredictability of the art, and in the absence of experimental evidence, no one skilled in the art would accept the assertion that every 

Claim Rejections - 35 USC § 112 (Lack of Antecedent Basis)
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 4 and 8 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 4 and 8 recite the limitation "the liver" in claim 4, line 2 and “the AKR1A1 inhibitor” in claim 8, line 1.  Specifically, the claims contain no earlier recitation or limitation of said terms and is therefore unclear as to what element the limitations were making reference to. As a result, there is insufficient antecedent basis for these limitations in the claims.
Objections

Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
No claims are allowed. 

The examiner further acknowledges that the closest prior art is York et al. (U.S. 5,153,211, cited by applicant and filed on an IDS 1449).  York et al. teach the use of Imirestat, applicant’s elected species, in the treatment of diabetic cataract and in the inhibition of abnormal polylol accumulation (see col. 3).  Since York failed to treat reduction of PCSK9 serum levels with Imirestat, York does not anticipate or render obvious the instant invention.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samira Jean-Louis whose telephone number is 571-270-3503.  The examiner can normally be reached on 7:30-6 PM EST M-Th.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-2702-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/SAMIRA J JEAN-LOUIS/
Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
03/02/2022